ORDER

PER CURIAM.
Both parties appeal from the trial court’s judgment reforming a road easement, declaring a road maintenance agreement invalid, and denying a breach of bailment claim.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).
The motion to vacate and remand for failure to join an indispensable party is denied.